EXHIBIT 10.1

 

AMENDED AND RESTATED CREDIT AGREEMENT

BETWEEN AMERIGON INCORPORATED AND

COMERICA BANK DATED AS OF OCTOBER 28, 2005

 

AMENDED AND RESTATED

CREDIT AGREEMENT

 

THIS AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), made as of the
28th day of October, 2005, by and between AMERIGON INCORPORATED, a Michigan
corporation (herein called “Company”) and COMERICA BANK, a Michigan banking
corporation (herein called “Bank”).

 

RECITALS:

 

A. Company and Bank executed a Credit Agreement dated November 14, 2002 which
has been amended by five amendments (“Existing Agreement”).

 

B. Company and Bank desire to amend and restate the Existing Agreement in its
entirety.

 

C. Company desires to obtain certain credit facilities from Bank.

 

D. Bank is willing to extend such credit to Company on the terms and conditions
herein set forth.

 

NOW, THEREFORE, Bank and Company agree that the Existing Agreement is amended
and restated in its entirety as follows:

 

WITNESSETH:

 

1. DEFINITIONS

 

For the purposes of this Agreement the following terms will have the following
meanings:

 

“Account” shall have the meaning assigned to it in the Michigan Uniform
Commercial Code on the date of this Agreement.

 

“Account Debtor” shall mean the party who is obligated on or under any Account.

 

“Advance” shall mean a borrowing requested by Company and made by Bank under
Section 2 of this Agreement, including any refunding or conversions of such
borrowings pursuant to Section 3.3 hereof, and shall include a Eurodollar-based
Advance and a Prime-based Advance.



--------------------------------------------------------------------------------

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling (including but not limited to all directors and executive
officers of such Person), controlled by, or under direct or indirect common
control with such Person. A Person shall be deemed to control a corporation for
the purposes of this definition if such Person possesses, directly or
indirectly, the power (i) to vote 10% or more of the securities having ordinary
voting power for the election of directors of such corporation or (ii) to direct
or cause the direction of the management and policies of such corporation,
whether through the ownership of voting securities, by contract or otherwise.

 

“Alternate Base Rate” shall mean for any day a rate per annum (rounded upwards,
if necessary, to the next higher 1/16th of 1%) equal to the Federal Funds
Effective Rate in effect on such day plus one percent (1%).

 

“Applicable Fee Percentage” shall mean, as of any date of determination thereof,
the applicable percentage used to calculate certain of the fees due and payable
hereunder, determined by reference to the appropriate columns in the Pricing
Matrix attached to this Agreement as Schedule 1.1.

 

“Applicable Interest Rate” shall mean the Eurodollar-based Rate or the
Prime-based Rate, as selected by Company from time to time subject to the terms
and conditions of this Agreement.

 

“Applicable L/C Commission Rate” shall mean, as of any date of determination,
the applicable Letter of Credit commission rate determined by reference to the
appropriate columns in the Pricing Matrix attached to this Agreement as Schedule
1.1.

 

“Applicable Margin” shall mean, as of any date of determination thereof, the
applicable interest rate margin, determined by reference to the appropriate
columns in the Pricing Matrix attached to this Agreement as Schedule 1.1.

 

“Availability” shall mean as of any date of determination the amount obtained by
subtracting from the lesser of (a) the then applicable Borrowing Base and
(b) $10,000,000 an amount equal to the aggregate principal amount of the
Advances plus the Letter of Credit Reserve.

 

“Base Tangible Net Worth” shall initially mean $7,500,000. On the last day of
each fiscal year of Company (commencing December 31, 2006), Base Tangible Net
Worth shall increase by an amount equal to fifty percent (50%) of net income of
Company and its Consolidated Subsidiaries for the fiscal year then ended. If net
income is less than $0, it shall be treated as being $0 for purposes of this
calculation.

 

“Borrowing Base” shall mean as of any date of determination, the sum of
(a) eighty five percent (85%) of Eligible Accounts, plus (b) the lesser of
(i) sixty percent (60%) of Eligible Foreign Accounts and (ii) Three Million
Dollars ($3,000,000), plus (c) fifty percent (50%) of Eligible Inventory.

 

“Business Day” shall mean any day on which commercial banks are open for
domestic and international business (including dealings in foreign exchange) in
Detroit, London and New York.

 

2



--------------------------------------------------------------------------------

“Capital Expenditure” shall mean, without duplication, any payment made directly
or indirectly for the purpose of acquiring or constructing fixed assets, real
property or equipment which in accordance with GAAP would be added as a debit to
the fixed asset account of Company, including, without limitation, amounts paid
or payable under any conditional sale or other title retention agreement or
under any lease or other periodic payment arrangement which is of such a nature
that payment obligations of Company or a Subsidiary, as applicable, thereunder
would be required by GAAP to be capitalized and shown as liabilities on the
balance sheet of Company and its Consolidated Subsidiaries.

 

“Capital Lease” shall mean any lease of any property (whether real, personal or
mixed) by Company or any Subsidiary as lessee which, in conformity with GAAP,
is, or is required to be accounted for as a capital lease on the balance sheet
of Company and its Consolidated Subsidiaries.

 

“Change of Control” shall mean the occurrence of either:

 

(A) any person or group of persons (within the meaning of Rule 13d-3 promulgated
by the SEC under the Securities Exchange Act of 1934, as amended), other than
the Investors or any Affiliates of the Investors or a person approved in advance
by the Bank (a “Permitted Transferee”), shall have acquired beneficial ownership
(within the meaning of such Rule 13d-3) of 20% or more of the equity interests
of the Company generally having the right to vote; or

 

(B) Company shall cease to own directly or indirectly, at least 100% (or, in the
case of BSST, 75%) of the common equity interests of its Subsidiaries.

 

“Collateral” shall mean all property or rights in which a security interest,
mortgage, lien or other encumbrance for the benefit of the Bank is or has been
granted or arises or has arisen, under or in connection with this Agreement, the
other Loan Documents, or otherwise to secure the Indebtedness.

 

“Consolidated” or “Consolidating” shall mean, when used with reference to any
financial term in this Agreement, the aggregate for two or more Persons of the
amounts signified by such term for all such Persons determined on a consolidated
or combined, as applicable, basis in accordance with GAAP. Unless otherwise
specified herein, references to Consolidated financial statements or data of
Company includes consolidation with its Subsidiaries in accordance with GAAP.

 

“Debt” shall mean as of any date of determination thereof, the total liabilities
of Company and its Consolidated Subsidiaries as of such date, as determined in
accordance with GAAP.

 

“Domestic Subsidiary” shall mean any direct or indirect Subsidiary of the
Company which is incorporated under the laws of the United States of America, or
any state, territory or other political subdivision thereof.

 

3



--------------------------------------------------------------------------------

“EBITDA” shall mean, as of any date of determination, the sum of the net income
of Company and its Consolidated Subsidiaries, for the four preceding fiscal
quarters ending on such date of determination, plus, to the extent deducted in
computating such net income, (i) income taxes for that period, (ii) interest
expense for that period and (iii) depreciation and amortization expense for that
period, in each case determined in accordance with GAAP.

 

“Eligible Account” shall mean an Account (but shall not include interest and
service charges) arising in the ordinary course of Company’s business which
meets each of the following requirements:

 

  (a) it is not owing more than ninety (90) days after the date of the original
invoice or other writing evidencing such Account;

 

  (b) it is not owing by an Account Debtor (as defined in the UCC) who has
failed to pay twenty five percent (25 %) or more of the aggregate amount of its
Accounts owing to Company within ninety (90) days after the date of the
respective invoices or other writings evidencing such Accounts;

 

  (c) it is not an Account which when aggregated with all other Accounts owing
by the same Account Debtor would cause Company’s Accounts owing from such
Account Debtor to exceed an amount equal to fifteen percent (15%) of Company’s
aggregate Accounts owing from all Account Debtors, provided, however, Bank in
its sole discretion may establish higher or lower concentration limits for any
specific Account Debtor; provided that this provision shall not cause that
portion of Accounts owing by the same Account Debtor equal to fifteen percent
(15%) of Company’s aggregate Accounts owing from all Account Debtors to fail to
meet the criteria of an Eligible Account provided that this provision shall not
apply to Accounts with respect to which the Account Debtor is Johnson Controls,
Lear Corporation, Bridgewater Interiors LLC or NHK Spring Company, Ltd. or any
of their respective Subsidiaries;

 

  (d) it arises from the sale or lease of goods and such goods have been shipped
or delivered to the Account Debtor under such Account; or it arises from
services rendered and such services have been performed;

 

  (e) it is evidenced by an invoice, dated not later than the date of shipment
or performance, rendered to such Account Debtor or some other evidence of
billing acceptable to Bank;

 

  (f) it is not evidenced by any note or other negotiable instrument or by any
chattel paper;

 

  (g) it is a valid, legally enforceable obligation of the Account Debtor
thereunder, and is not subject to any offset, counterclaim or other defense on
the part of such Account Debtor or to any claim on the part of such Account
Debtor denying liability thereunder in whole or in part;

 

4



--------------------------------------------------------------------------------

  (h) it is not subject to any sale of accounts, any rights of offset,
assignment, lien or security interest whatsoever other than to Bank;

 

  (i) it is not owing by a Subsidiary or Affiliate of Company, nor by an Account
Debtor which (i) does not maintain its chief executive office in the United
States of America or Canada, (ii) is not organized under the laws of the United
States of America of Canada, or any state or province thereof, or (iii) is the
government of any foreign country or sovereign state, or of any state, province,
municipality or other instrumentality thereof;

 

  (j) it is not an account owing by the United States of America or any state or
political subdivision thereof, or by any department, agency, public body
corporate or other instrumentality of any of the foregoing, unless all necessary
steps are taken to comply with the Federal Assignment of Claims Act of 1940, as
amended, or with any comparable state law, if applicable, and all other
necessary steps are taken to perfect Bank’s security interest in such account;

 

  (k) it is not owing by an Account Debtor for which Company has received a
notice of (i) the death of the Account Debtor or any partner of the Account
Debtor, (ii) the dissolution, liquidation, termination of existence, insolvency
or business failure of the Account Debtor, (iii) the appointment of a receiver
for any part of the property of the Account Debtor, or (iv) an assignment for
the benefit of creditors, the filing of a petition in bankruptcy, or the
commencement of any proceeding under any bankruptcy or insolvency laws by or
against the Account Debtor;

 

  (l) it is not an account billed in advance, payable on delivery, for consigned
goods, for guaranteed sales, payable at a future date, for unbilled sales,
subject to a retainage or holdback by the Account Debtor or insured by a surety
company; and

 

  (m) it is not owing by any Account Debtor whose obligations Bank (in its sole
reasonable discretion) shall have notified Company are not deemed to constitute
Eligible Accounts.

 

An Account which is at any time an Eligible Account, but which subsequently
fails to meet any of the foregoing requirements, shall forthwith cease to be an
Eligible Account.

 

“Eligible Foreign Account” shall mean an Account which satisfies all of the
requirements to be an Eligible Account except those under paragraph (i) of the
definition of Eligible Accounts and which is owing to Company by an Eligible
Foreign Account Debtor.

 

“Eligible Foreign Account Debtor” shall mean the Account Debtors listed on
attached Schedule 1.2 as the same may be amended or modified form time to time.

 

“Eligible Inventory” shall be valued at the lesser of cost or present market
value in accordance with GAAP, on a first in/first out basis, and shall mean all
of Company’s Inventory which is in good and merchantable condition, is not
obsolete or discontinued, and which would properly be classified as “raw
materials” or “finished goods inventory” under GAAP, excluding (a) Company’s
work in process, consigned goods and inventory located outside the United States

 

5



--------------------------------------------------------------------------------

of America, (b) inventory covered by or subject to a seller’s right to
repurchase, or any consensual or nonconsensual lien or security interest
(including without limitation purchase money security interests) other than in
favor of Bank, whether senior or junior to Bank’s security interest, and
(c) Inventory that Bank (in its sole reasonable discretion) after having
notified Company, excludes. Inventory which is at any time Eligible Inventory,
but which subsequently fails to meet any of the foregoing requirements, shall
forthwith cease to be Eligible Inventory.

 

“Environmental Laws” shall mean all federal, state and local laws including
statutes, regulations, ordinances, codes, rules, and other governmental
restrictions and requirements, relating to environmental pollution,
contamination or other impairment of the environment or any hazardous or toxic
substances of any nature. These Environmental Laws shall include but not be
limited to the Federal Solid Waste Disposal Act, the Federal Clean Air Act, the
Federal Clean Water Act, the Federal Resource Conservation and Recovery Act of
1976, the Federal Comprehensive Environmental Response, Compensation and
Liability Act of 1980, and the Federal Superfund Amendments and Reauthorization
Act of 1986.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, or any successor act or code.

 

“Eurodollar-based Advance” shall mean an Advance which bears interest at the
Eurodollar-based Rate.

 

“Eurodollar-based Rate” shall mean a per annum interest rate which is the
Applicable Margin plus the quotient of:

 

the per annum interest rate at which Bank’s Eurodollar Lending Office offers
deposits to prime banks in the eurodollar market in an amount comparable to the
relevant Eurodollar-based Advance and for a period equal to the relevant
Interest Period at approximately the time Company requests such Advance on the
first day of such Interest Period; divided by

 

a percentage equal to 100% minus the maximum rate on such date at which Bank is
required to maintain reserves on “Euro-currency Liabilities” as defined in and
pursuant to Regulation D of the Board of Governors of the Federal Reserve System
or, if such regulation or definition is modified, and as long as Bank is
required to maintain reserves against a category of liabilities which includes
eurodollar deposits or includes a category of assets which includes eurodollar
loans, the rate at which such reserves are required to be maintained on such
category;

 

all as conclusively determined by Bank, such sum to be rounded upward, if
necessary, to the nearest whole multiple of 1/16th of 1%.

 

“Eurodollar Lending Office” shall mean Bank’s office located at Grand Cayman,
British West Indies or such other branch of Bank, domestic or foreign, as it may
hereafter designate as its Eurodollar Lending Office by notice to Company.

 

6



--------------------------------------------------------------------------------

“Event of Default” shall mean any of the Events of Default specified in
Section 10 hereof.

 

“Federal Funds Effective Rate” shall mean, for any day, a fluctuating interest
rate per annum equal to the weighted average of the rates on overnight Federal
funds transactions with members of the Federal Reserve System arranged by
Federal funds brokers, as published for such day (or, if such day is not a
Business Day, for the next preceding Business Day) by the Federal Reserve Bank
of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by Bank from three Federal funds brokers of recognized standing
selected by it.

 

“Funded Debt” of any Person shall mean (a) all indebtedness of such Person for
borrowed money or for the deferred purchase price of property or services as of
such date (other than operating leases and trade liabilities incurred in the
ordinary course of business and payable in accordance with customary practices)
or which is evidenced by a note, bond, debenture or similar instrument, (b) the
principal component of all obligations of such Person under Capital Leases,
(c) all reimbursement obligations (actual, contingent or otherwise) of such
Person in respect of letters of credit, acceptances or similar obligations
issued or created for the account of such Person, (d) all liabilities secured by
any liens on any property owned by such Person as of such date even though such
Person has not assumed or otherwise become liable for the payment thereof, in
each case determined in accordance with GAAP; provided however that so long as
such Person is not personally liable for such liabilities, the amount of such
liability shall be deemed to be the lesser of the fair market value at such date
of the property subject to the lien securing such liability and the amount of
the liability secured, and (e) all contingent obligations in respect of any
liability which constitutes Funded Debt; provided, however that Funded Debt
shall not include any interest rate swap transaction, basis swap transaction,
forward rate transaction, commodity swap transaction, equity transaction, equity
index transaction, foreign exchange transaction, cap transaction, floor
transaction (including any option with respect to any of these transactions and
any combination of any of the foregoing) entered into by such Person prior to
the occurrence of a termination event with respect thereto.

 

“Funded Debt to EBITDA Ratio” shall mean as of any date of determination thereof
a ratio the numerator of which is Funded Debt as of such date and the
denominator of which is EBITDA as of such date, determined on a consolidated
basis for Company and its Consolidated Subsidiaries.

 

“GAAP” shall mean, as of any applicable date of determination, generally
accepted accounting principles consistently applied, as in effect on the date of
this Agreement.

 

“Guaranties” shall mean the guaranties from each Subsidiary.

 

“Guarantors” shall mean each Subsidiary of Company which is required to be a
Guarantor in accordance with the provisions of this Agreement.

 

“Indebtedness” shall mean all loans, advances, indebtedness, obligations and
liabilities of Company to Bank under this Agreement, together with all other
indebtedness, obligations and liabilities whatsoever of Company to Bank arising
under or in connection with this Agreement, whether matured or unmatured,
liquidated or unliquidated, direct or indirect, absolute or contingent, joint or
several, due or to become due, now existing or hereafter arising.

 

7



--------------------------------------------------------------------------------

“Interest Period” shall mean a period of one (1), two (2), three (3) or six
(6) months as selected by Company pursuant to the provisions of this Agreement
commencing on the day a Eurodollar-based Advance is made, or on the effective
date of an election of the Eurodollar-based Rate made under Section 3.1.

 

“Inventory” shall have the meaning assigned to it in the Michigan Uniform
Commercial Code on the date of this Agreement.

 

“Investor” shall mean any person or group of persons (within the meaning of Rule
13d-3 promulgated by the SEC under the Securities Exchange Act of 1934, as
amended) who held beneficial ownership of at least 5% of the voting stock of the
Company, or who was a director or employee of Company or its Subsidiaries on
October 1, 2005, and any affiliate of any such person.

 

“Letter of Credit” shall have the meaning set forth in Section 2.6.

 

“Letter of Credit Reserve” shall mean as of any date of determination, an amount
equal to the aggregate principal amount of all undrawn Letters of Credit issued
by Bank for the account of Company under and pursuant to this Agreement and the
amount of all draws under Letters of Credit paid by Bank and not reimbursed by
Company.

 

“Leverage Ratio” shall have as of any date of determination a ratio the
numerator of which is Debt as of such date and the denominator of which is
Tangible Net Worth as of such date.

 

“Loan Documents” shall mean collectively, this Agreement, Guaranties, the Note,
the Security Agreements and any other instruments or agreements executed at any
time pursuant to or in connection with any such documents.

 

“Net Worth” shall mean as of any date of determination the stockholders’ equity
of Company and its Consolidated Subsidiaries as of such date as determined in
accordance with GAAP.

 

“Permitted Acquisition” shall mean any acquisition by Company of all or
substantially all of the assets of another Person, or of a division or line of
business of another Person, or shares of stock or other ownership interests of
another Person, which is conducted in accordance with the following
requirements:

 

  (a) Such acquisition is of a business or Person engaged in a line of business
which is compatible with, or complementary to, Company’s business, or is engaged
in a business using systems or techniques not unlike those of Company;

 

  (b) Company shall have delivered to Bank not less than fifteen (15) nor more
than ninety (90) days prior to the date of such acquisition, notice of such
acquisition together with pro forma projected financial information as requested
by, and in form acceptable to, Bank;

 

8



--------------------------------------------------------------------------------

  (c) Both immediately before and after such acquisition no Event of Default or
event which with the giving of notice, the passage of time, or both would become
an Event of Default, shall have occurred and be continuing;

 

  (d) The board of directors (or other Person(s) exercising similar function(s)
of the seller of the assets or issuer of the shares of stock or other ownership
interests being acquired) shall not have disapproved such transaction or
recommended that such transaction be disapproved;

 

  (e) The total consideration paid for such acquisition (including assumption of
debt, non-compete payments and earn-out payments), does not exceed Ten Million
Dollars ($10,000,000) for any single acquisition or Ten Million Dollars
($10,000,000) for all such acquisitions consummated during the term of this
Agreement; and

 

  (f) After giving effect to such acquisition, Availability is an amount not
less than fifty percent (50%) of the then applicable Borrowing Base.

 

“Permitted Liens” shall mean with respect to any Person:

 

  (a) liens for taxes not yet due and payable or which are being contested in
good faith by appropriate proceedings diligently pursued, provided that
provision for the payment of all such taxes has been made on the books of such
Person as may be required by generally accepted accounting principles,
consistently applied;

 

  (b) mechanics’, materialmen’s, banker’s, carriers’, warehousemen’s and similar
liens and encumbrances arising in the ordinary course of business and securing
obligations of such Person that are not overdue for a period of more than 60
days or are being contested in good faith by appropriate proceedings diligently
pursued, provided that in the case of any such contest (i) any proceedings
commenced for the enforcement of such liens and encumbrances shall have been
duly suspended; and (ii) such provision for the payment of such liens and
encumbrances has been made on the books of such Person as may be required by
generally accepted accounting principles, consistently applied;

 

  (c) liens arising in connection with worker’s compensation, unemployment
insurance, old age pensions and social security benefits and similar statutory
obligations which are not overdue or are being contested in good faith by
appropriate proceedings diligently pursued, provided that in the case of any
such contest (i) any proceedings commenced for the enforcement of such liens
shall have been duly suspended; and (ii) such provision for the payment of such
liens has been made on the books of such Person as may be required by generally
accepted accounting principles, consistently applied;

 

9



--------------------------------------------------------------------------------

  (d) (i) liens incurred in the ordinary course of business to secure the
performance of statutory obligations arising in connection with progress
payments or advance payments due under contracts with the United States
government or any agency thereof entered into in the ordinary course of business
and (ii) liens incurred or deposits made in the ordinary course of business to
secure the performance of statutory obligations, bids, leases, fee and expense
arrangements with trustees and fiscal agents and other similar obligations
(exclusive of obligations incurred in connection with the borrowing of money,
any lease-purchase arrangements or the payment of the deferred purchase price of
property), provided that full provision for the payment of all such obligations
set forth in clauses (i) and (ii) has been made on the books of such Person as
may be required by generally accepted accounting principles, consistently
applied;

 

  (e) minor survey exceptions or minor encumbrances, easements or reservations,
or rights of others for rights-of-way, utilities and other similar purposes, or
zoning or other restrictions as to the use of real properties, which do not
materially interfere with the business of such Person; and

 

  (f) purchase money security interests in fixed assets to secure the
indebtedness permitted in Section 8.4(c) to the extent created substantially
contemporaneously with the acquisition of such fixed assets and to the extent
encumbering only the fixed assets so acquired.

 

“Person” or “person” shall mean any individual, corporation, partnership, joint
venture, limited liability company, association, trust, unincorporated
association, joint stock company, government, municipality, political
subdivision or agency, or other entity.

 

“Prime Rate” shall mean the per annum interest rate established by Bank as its
prime rate for its borrowers as such rate may vary from time to time, which rate
is not necessarily the lowest rate on loans made by Bank at any such time.

 

“Prime-based Advance” shall mean an Advance which bears interest at the
Prime-based Rate.

 

“Prime-based Rate” shall mean for any day a per annum interest rate which is the
greater of (i) the Prime Rate or (ii) the Alternate Base Rate.

 

“Request for Advance” shall mean a Request for Advance issued by Company under
this Agreement in the form annexed to this Agreement as Exhibit “A”.

 

“Revolving Credit Maturity Date” shall mean November 1, 2008.

 

“Revolving Credit Note” or “Note” shall mean the Note described in Section 2.1
hereof made by Company to Bank in the form annexed to this Agreement as Exhibit
“B”.

 

“Security Agreement” shall mean the Security Agreements in the form and content
satisfactory to Bank to this Agreement pursuant to which Company and each
Domestic Subsidiary grants to Bank a first priority security interest in all
tangible and intangible personal

 

10



--------------------------------------------------------------------------------

property, wherever located and whether now owned or hereafter acquired, together
with all replacements thereof, substitutions therefor, accessions thereto and
all proceeds and products of all the foregoing.

 

“Subsidiary” shall mean a corporation or other entity of which more than fifty
percent (50%) of the outstanding voting stock or equivalent equity interests are
owned by Company, either direct or indirectly, through one or more
intermediaries.

 

“Tangible Net Worth” shall mean as of any date Net Worth less the Intangible
Assets of the Company and its Consolidated Subsidiaries, all determined as of
such date. For purposes of this Agreement, “Intangible Assets” means the amount
(to the extent reflected in determining such Net Worth) of (i) all write-ups
(other than write-ups resulting from foreign currency translations and write-ups
of assets of a going concern business made within twelve months after the
acquisition of such business) in the book value of any asset owned by Company
and its Consolidated Subsidiaries, (ii) loans or advances to Affiliates and
receivables from Affiliates, (iii) all investments in unconsolidated
Subsidiaries of the Company and all equity investments in Persons which are not
Subsidiaries of Company and (iv) all unamortized debt discount and expense,
unamortized deferred charges, goodwill, patents, trademarks, service marks,
trade names, copyrights, organization or developmental expenses and other
intangible assets.

 

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code of any
applicable state and unless specified otherwise shall mean the Uniform
Commercial Code as in effect in the State of Michigan.

 

2. THE INDEBTEDNESS: Revolving Credit

 

2.1 Bank agrees to make Advances to Company at any time and from time to time
from the effective date hereof until the Revolving Credit Maturity Date, not to
exceed Ten Million Dollars ($10,000,000) in aggregate principal amount at any
one time outstanding. All of the Advances under this Section 2 shall be
evidenced by the Revolving Credit Note under which Advances, repayments and
readvances may be made, subject to the terms and conditions of this Agreement.

 

2.2 The Revolving Credit Note shall mature on the Revolving Credit Maturity Date
and each Advance from time to time outstanding thereunder shall bear interest at
its Applicable Interest Rate. The amount and date of each Advance, its
Applicable Interest Rate, its Interest Period, if applicable, and the amount and
date of any repayment shall be noted on Bank’s records, which records will be
conclusive evidence thereof absent manifest error.

 

2.3 Company may request an Advance under this Section 2 upon the delivery to
Bank of a Request for Advance executed by an authorized officer of Company,
subject to the following:

 

  (a) each such Request for Advance shall set forth the information required on
the Request for Advance form annexed hereto as Exhibit “A”;

 

  (b) each such Request for Advance shall be delivered to Bank by 11:00 a.m. on
the proposed date of Advance;

 

11



--------------------------------------------------------------------------------

  (c) the principal amount of such Advance, plus the amount of any outstanding
indebtedness to be then combined therewith having the same Applicable Interest
Rate and Interest Period, if any, shall be in the case of a Eurodollar-based
Advance at least $100,000 or any larger amount in $50,000 increments;

 

  (d) the principal amount of such Advance, plus the sum of the amount of all
other outstanding Advances under this Section 2 shall not exceed the formula set
forth in Section 2.5 below;

 

  (e) a Request for Advance, once delivered to Bank, shall not be revocable by
Company.

 

Bank may, at its option, lend under this Section 2 upon the telephone request of
an authorized officer of Company and, in the event Bank makes any such advance
upon a telephone request, the requesting officer shall, if so requested by Bank,
mail to Bank, on the same day as such telephone request, a Request for Advance
in the form attached as Exhibit “A”. Company hereby authorizes Bank to disburse
Advances under this Section 2 pursuant to the telephone instructions of any
person purporting to be an authorized officer of Company and Company shall bear
all risk of loss resulting from disbursements made upon any telephone request.
Each telephone request for an Advance shall constitute a certification of the
matters set forth in the Request for Advance form as of the date of such
requested Advance.

 

2.4 Company may prepay all or part of the outstanding balance of the Prime-based
Advance(s) under the Revolving Credit Note at any time. Upon one (1) Business
Day prior notice to Bank, Company may prepay all or part of any Eurodollar-based
Advance, provided that the amount of any such partial prepayment shall be at
least $100,000 and the unpaid portion of such Advance which is refunded or
converted under Section 4.3 shall be subject to the limitations of
Section 2.3(c) hereof. Any prepayment of a Prime-based Advance or a
Eurodollar-based Advance on the last day of the Interest Period therefor made in
accordance with this Section shall be without premium, penalty or prejudice to
Company’s right to reborrow under the terms of this Agreement. Any other
prepayment shall be subject to the provisions of Section 5.1 hereof.

 

2.5 The aggregate principal amount at any one time outstanding under the
Revolving Credit Note plus the Letter of Credit Reserve shall never exceed the
Borrowing Base. Company shall immediately make all payments necessary to comply
with this provision. Any such payments shall be applied first to outstanding
Prime-based Advances and the remainder, if any, to outstanding Eurodollar-based
Advances.

 

2.6 In addition to Advances under the Revolving Credit Note to be provided to
Company by Bank under and pursuant to Section 2.1 of this Agreement, Bank
further agrees to issue, or commit to issue, from time to time, standby and
commercial letters of credit for the account of Company (herein individually
called a “Letter of Credit” and collectively “Letters of Credit”) in aggregate
undrawn amounts not to exceed Five Million Dollars ($5,000,000) at any one time
outstanding; provided, however that the sum of the aggregate amount of Advances
outstanding under the Revolving Credit Note plus the Letter of Credit Reserve
shall not exceed Ten Million Dollars ($10,000,000) at any one time; and provided
further that no Letter of Credit

 

12



--------------------------------------------------------------------------------

shall, by its terms, have an expiration date which extends beyond the fifth
(5th) Business Day before the Revolving Credit Maturity Date or one (1) year
after issuance, whichever first occurs. In addition to the terms and conditions
of this Agreement, the issuance of any Letters of Credit shall also be subject
to the terms and conditions of any letter of credit applications and agreements
executed and delivered by Company to Bank with respect thereto. Company shall
pay to Bank annually in advance a per annum fee equal to the Applicable L/C
Commission Rate of the amount of each Letter of Credit.

 

2.7 Company agrees to pay to Bank a commitment fee on the average daily balance
of the unused portion of the revolving credit commitment at the rate of the
Applicable Fee Percentage per annum, computed on the actual number of days
elapsed using a year of 360 days. The commitment fee shall be payable quarterly
in arrears on the first day of each January, April, July and October (commencing
January 1, 2006) and on the Revolving Credit Maturity Date.

 

2.8 Proceeds of Advances under the Revolving Credit Note shall be used solely
(a) for working capital purposes, (b) to finance a portion of the purchase price
for a Permitted Acquisition (in an aggregate amount for all such Advances not to
exceed $3,000,000) and (c) for Capital Expenditures.

 

3. INTEREST, INTEREST PERIODS, CONVERSIONS, PREPAYMENTS.

 

3.1 The Revolving Credit Note and the Advances thereunder shall bear interest
from the date thereof on the unpaid principal balance thereof from time to time
outstanding, at a rate per annum equal to the Prime-based Rate or the
Eurodollar-based Rate, as the Company may elect subject to the provisions of
this Agreement. Interest with respect to Prime-based Advances shall be payable
quarterly on the first Business Day of each calendar quarter, commencing on
January 1, 2006, and at maturity. Interest on each Eurodollar-based Advance
shall be payable on the last day of the Interest Period applicable thereto (and
if any Interest Period shall exceed three months, then on the last Business Day
of the third month of such Interest Period and at three month intervals
thereafter). Notwithstanding the foregoing, from and after the occurrence of any
Event of Default and solely during the continuation thereof, the Advances shall
bear interest, payable on demand, at a rate per annum equal to: (i) in the case
of Prime-based Advances, three percent (3%) above the Prime-based Rate; and
(ii) in the case of a Eurodollar-based Advance, three percent (3%) above the
rate which would otherwise be applicable under this Section 3.1 until the end of
the then current Interest Period, at which time such Advance shall bear interest
at the rate provided for in clause (i) of this Section 3.1. Interest on all
Advances shall be calculated on the basis of a 360 day year for the actual
number of days elapsed. The interest rate with respect to any Prime-based
Advance shall change on the effective date of any change in the Prime-based
Rate.

 

3.2 Each Interest Period for a Eurodollar-based Advance shall commence on the
date such Eurodollar-based Advance is made or is converted from an Advance of
another type pursuant to Section 3.3 hereof or on the last day of the
immediately preceding Interest Period for such Eurodollar-based Advance, and
shall end on the date one, two, three or six months thereafter, as the Company
may elect as set forth below, subject to the following:

 

  (i) no Interest Period shall extend beyond the Revolving Credit Maturity Date;
and

 

13



--------------------------------------------------------------------------------

  (ii) any Interest Period which would otherwise end on a day which is not a
Business Day shall be extended to the next succeeding Business Day unless the
next succeeding Business Day falls in another calendar month, in which case,
such Interest Period shall end on the immediately preceding Business Day and
when an Interest Period begins on a day which has no numerically corresponding
day in the calendar month during which such Interest Period is to end, it shall
end on the last Business Day of such calendar month.

 

The Company shall elect the initial Interest Period applicable to a
Eurodollar-based Advance by its Request for Advance given to the Bank pursuant
to Section 2.3 or by its notice of conversion given to the Bank pursuant to
Section 3.3, as the case may be. Provided that no Event of Default shall have
occurred and be continuing, the Company may elect to continue an Advance as a
Eurodollar-based Advance by giving irrevocable written, telephonic or
telegraphic notice thereof to the Bank, before 11:00 a.m. on the last day of the
then current Interest Period applicable to such Eurodollar-based Advance,
specifying the duration of the succeeding Interest Period therefor. If the Bank
does not receive timely notice of the election and the Interest Period elected
by the Company, the Company shall be deemed to have elected to convert such
Eurodollar-based Advance to a Prime-based Advance at the end of the then current
Interest Period. No more than seven (7) Interest Periods shall be in effect at
any one time with respect to the Revolving Credit Note.

 

3.3 Provided that no Event of Default shall have occurred and be continuing, the
Company may, on any Business Day, convert any outstanding Advance into an
Advance of another type in the same aggregate principal amount, provided that
any conversion of a Eurodollar-based Advance shall be made only on the last
Business Day of the then current Interest Period applicable to such Advance. If
the Company desires to convert an Advance, it shall give the Bank written or
telephonic notice, specifying the date of such conversion, the Advances to be
converted, the type of Advance elected and, if the conversion is into a
Eurodollar-based Advance, the duration of the first Interest Period therefor,
which notice shall be given not later than 11:00 a.m. on the applicable date of
conversion.

 

4. SPECIAL PROVISIONS, CHANGES IN CIRCUMSTANCES AND YIELD PROTECTION.

 

4.1 If Company makes any payment of principal with respect to any
Eurodollar-based Advance on any day other than the last day of the Interest
Period applicable thereto (whether voluntarily, by acceleration, or otherwise),
or if Company fails to borrow any Eurodollar-based Advance after notice has been
given by Company to Bank in accordance with the terms hereof requesting such
Advance, or if Company fails to make any payment of principal or interest when
due in respect of a Eurodollar-based Advance, Company shall reimburse Bank on
demand for any resulting loss, cost or expense incurred by Bank as a result
thereof, including, without limitation, any such loss, cost or expense incurred
in obtaining, liquidating, employing or redeploying deposits from third parties,
whether or not Bank shall have funded or committed to

 

14



--------------------------------------------------------------------------------

fund such Advance. Such amount payable by Company to Bank may include, without
limitation, an amount equal to the excess, if any, of (a) the amount of interest
which would have accrued on the amount so prepaid, or not so borrowed, refunded
or converted, for the period from the date of such prepayment or of such failure
to borrow, refund or convert, through the last day of the relevant Interest
Period, at the applicable rate of interest for said Advance(s) provided under
this Agreement, over (b) the amount of interest (as reasonably determined by
Bank) which would have accrued to Bank on such amount by placing such amount on
deposit for a comparable period with leading banks in the interbank eurodollar
market. Calculation of any amounts payable to Bank under this paragraph shall be
made as though Bank shall have actually funded or committed to fund the relevant
Eurodollar-based Advance through the purchase of an underlying deposit in an
amount equal to the amount of such Advance and having a maturity comparable to
the relevant Interest Period; provided, however, that Bank may fund any
Eurodollar-based Advance in any manner it deems fit and the foregoing
assumptions shall be utilized only for the purpose of the calculation of amounts
payable under this paragraph. Upon the written request of Company, Bank shall
deliver to Company a certificate setting forth the basis for determining such
losses, costs and expenses, which certificate shall be conclusively presumed
correct, absent manifest error.

 

4.2 For any Interest Period for which the Applicable Interest Rate is the
Eurodollar-based Rate, if Bank shall designate a Eurodollar Lending Office which
maintains books separate from those of the rest of Bank, Bank shall have the
option of maintaining and carrying the relevant Advance on the books of such
Eurodollar Lending Office.

 

4.3 If with respect to any Interest Period Bank reasonably determines that, by
reason of circumstances affecting the foreign exchange and interbank markets
generally, deposits in Eurodollars in the applicable amounts are not being
offered to the Bank for such Interest Period, then Bank shall forthwith give
notice thereof to the Company. Thereafter, until Bank notifies Company that such
circumstances no longer exist, the obligation of Bank to make Eurodollar-based
Advances for such Interest Period, and the right of Company to convert an
Advance to or refund an Advance as a Eurodollar-based Advance for such Interest
Period shall be suspended.

 

4.4 If, after the date hereof, the introduction or implementation of, or any
change in, any applicable law, rule or regulation or in the interpretation or
administration thereof by any governmental authority charged with the
interpretation or administration thereof, or compliance by Bank (or its
Eurodollar Lending Office) with any request or directive (whether or not having
the force of law) of any such authority, shall make it unlawful or impossible
for the Bank (or its Eurodollar Lending Office) to honor its obligations
hereunder to make or maintain any Advance with interest at the Eurodollar-based
Rate, Bank shall forthwith give notice thereof to Company. Thereafter (a) the
obligations of Bank to make Eurodollar-based Advances and the right of Company
to convert an Advance or refund an Advance as a Eurodollar-based Advance shall
be suspended and thereafter Company may select as Applicable Interest Rates only
those which remain available, and (b) if Bank may not lawfully continue to
maintain an Advance to the end of the then current Interest Period applicable
thereto, the Prime-based Rate shall be the Applicable Interest Rate for the
remainder of such Interest Period.

 

4.5 If the adoption or implementation after the date hereof, or any change after
the date hereof in, any applicable law, rule or regulation of any governmental
authority, central bank

 

15



--------------------------------------------------------------------------------

or comparable agency charged with the interpretation or administration thereof,
or compliance by Bank (or its Eurodollar Lending Office) with any request or
directive (whether or not having the force of law) made by any such authority,
central bank or comparable agency after the date hereof:

 

  (a) shall subject Bank (or its Eurodollar Lending Office) to any tax, duty or
other charge with respect to any Advance or any Note or shall change the basis
of taxation of payments to Bank (or its Eurodollar Lending Office) of the
principal of or interest on any Advance or the Note or any other amounts due
under this Agreement in respect thereof (except for changes in the rate of tax
on the overall net income of Bank or its Eurodollar Lending Office imposed by
any jurisdiction in which Bank is organized or engaged in business); or

 

  (b) shall impose, modify or deem applicable any reserve (including, without
limitation, any imposed by the Board of Governors of the Federal Reserve
System), special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by Bank (or its Eurodollar Lending
Office) or shall impose on Bank (or its Eurodollar Lending Office) or the
foreign exchange and interbank markets any other condition affecting any Advance
or the Note;

 

and the result of any of the foregoing is to increase the costs to Bank of
maintaining any part of the indebtedness hereunder or to reduce the amount of
any sum received or receivable by Bank under this Agreement or under the Note,
by an amount deemed by the Bank to be material, then Bank shall promptly notify
Company of such fact and demand compensation therefor and, within fifteen days
after demand by Bank, Company agrees to pay to Bank such additional amount or
amounts as will compensate Bank for such increased cost or reduction. Bank will
promptly notify Company of any event of which it has knowledge which will
entitle Bank to compensation pursuant to this Section. A certificate of Bank
setting forth the basis for determining such additional amount or amounts
necessary to compensate Bank shall be conclusively presumed to be correct save
for manifest error. Bank agrees that, as promptly as practical after it becomes
aware of the occurrence of any event or the existence of a condition that will
cause Bank to be entitled to compensation under this Section, it will, to the
extent not inconsistent with Bank’s internal policies, use reasonable efforts to
make, fund or maintain any affected Eurodollar-based Advance through another
lending office of Bank if as a result thereof the additional monies which would
otherwise be required to be paid in respect of such Eurodollar-based Advance
would be materially reduced and if, as determined by Bank, in its reasonable
discretion, the making, funding or maintaining of such Eurodollar-based Advance
through such other lending office would not materially adversely affect such
Advance or Bank. Company shall pay all reasonable expenses incurred by Bank in
utilizing another lending office pursuant to this Section.

 

4.6 In the event that at any time after the date of this Agreement any change in
law such as described in Section 4.5, hereof, shall, in the reasonable opinion
of Bank require that the credit provided under Section 2 of this Agreement be
treated as an asset or otherwise be included for purposes of calculating the
appropriate amount of capital to be maintained by Bank or any corporation
controlling Bank and such change has or would have the effect of reducing the
rate of return on Bank’s or Bank’s parent’s capital or assets as a consequence
of the Bank’s

 

16



--------------------------------------------------------------------------------

obligations hereunder to a level below that which Bank or Bank’s parent would
have achieved but for such change, then Bank shall notify Company and demand
compensation therefor and, within fifteen days after demand by Bank, Company
agrees to pay to Bank such additional amount or amounts as will compensate Bank
for such reduction. Bank will promptly notify Company of any event of which it
has knowledge which will entitle Bank to compensation pursuant to this Section.
A certificate of Bank setting forth the basis for determining such additional
amount or amounts necessary to compensate Bank shall be conclusively presumed to
be correct save for manifest error.

 

4.7 A late installment charge equal to five percent (5%) of each late
installment under any Note may be charged on any installment payment not
received by Bank within ten (10) calendar days after the installment due date
but acceptance of this charge shall not waive any default or Event of Default
under this Agreement.

 

4.8 Adjustments to the Applicable Margin, Applicable Fee Percentage and
Applicable L/C Commission Rate based on Schedule 1.1 shall be implemented
quarterly as follows:

 

  (a) Such adjustments shall be given prospective effect only, effective as of
the first day of the first quarter following delivery of the financial
statements under Sections 7.1(a) and 7.1(b) hereunder and the covenant
compliance report under Section 7.10 hereof, in each case establishing
applicability of the appropriate adjustment, in each case with no retroactivity
or claw-back. In the event the Company fails timely to deliver such financial
statements or the covenant compliance report, then (but without affecting the
Event of Default resulting therefrom) from the date delivery of such financial
statements and report was required until such financial statements and report
are delivered, the margins (including the Applicable Fee Percentage and the
Applicable L/C Commission Rate) shall be at the next higher level as compared to
the then applicable level (for example if Level 1 was applicable, the margins
will move to Level 2) on the Pricing Matrix attached to this Agreement as
Schedule 1.1.

 

  (b) From the date of execution of this Agreement until the required date of
delivery (or, if earlier, delivery) under Section 7.1(b) of the Company’s
financial statements for the fiscal quarter ending September 30, 2005, the
margins shall be those set forth under the Level 1 column of the Pricing Matrix
attached to this Agreement as Schedule 1.1. Thereafter, all margins shall be
based upon the Company’s financial statements and covenant compliance reports,
subject to recalculation as provided in subsection 4.8(a) above.

 

5. CONDITIONS

 

5.1 Company agrees to furnish Bank prior to the initial borrowing under this
Agreement, in form and substance to be satisfactory to Bank, with (i) certified
copies of resolutions of the Directors of Company evidencing approval of the
borrowings and transactions contemplated hereunder; (ii) a certificate of good
standing from the state of Company’s incorporation and from the state(s) in
which is required to be qualified to do business; (iii) an opinion of Company’s
and the Guarantors’ legal counsel; and (iv) such other documents and instruments
as Bank may reasonably require.

 

17



--------------------------------------------------------------------------------

5.2 As security for all indebtedness of Company to Bank hereunder, Company
agrees to furnish, execute and deliver to Bank, or cause to be furnished,
executed and delivered to Bank, prior to or simultaneously with the initial
borrowing hereunder, in form to be satisfactory to Bank and supported by
appropriate resolution in certified form authorizing same, the following:

 

  (a) The Security Agreements;

 

  (b) A Guaranty from BSST, LLC (“BSST”);

 

  (c) Financing Statements required or requested by Bank to perfect all security
interests to be conferred upon Bank under this Agreement and to accord Bank a
perfected first priority security position under the Uniform Commercial Code
(subject only to the encumbrances permitted hereunder);

 

  (d) Such other documents or agreements of security and appropriate assurances
of validity and perfected first priority of lien or security interest as Bank
may reasonably request at any time.

 

6. REPRESENTATIONS AND WARRANTIES

 

Company represents and warrants and such representations and warranties shall be
deemed to be continuing representations and warranties during the entire life of
this Agreement:

 

6.1 Company is a corporation organized and existing and in good standing under
the laws of the State of Michigan and Company is in good standing in each other
jurisdiction in which it is qualified to do business and in which the failure to
be so qualified would have a material adverse effect on Company; execution,
delivery and performance of this Agreement and other documents and instruments
required under this Agreement, and the issuance of the Note by Company are
within its corporate powers, have been duly authorized, are not in contravention
of law or the terms of Company’s Articles of Incorporation or Bylaws, and do not
require the consent or approval of any governmental body, agency or authority;
and this Agreement and other documents and instruments required under this
Agreement and Note, when issued and delivered, will be valid and binding in
accordance with their terms enforceable against the Company in accordance with
their respective terms, except (a) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, and (b) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies.

 

6.2 The execution, delivery and performance of this Agreement and any other
documents and instruments required under this Agreement, and the issuance of the
Note by Company are not in contravention of the terms of any indenture,
agreement or undertaking to which Company is a party or by which it is bound.

 

6.3 No litigation or other proceeding before any court or administrative agency
is pending, or to the knowledge of the officers of Company is threatened against
Company or any

 

18



--------------------------------------------------------------------------------

Subsidiary, the outcome of which could reasonably be expected to materially
impair the Company’s or any Subsidiary’s financial condition or the ability of
Company or any Subsidiary to carry on its business.

 

6.4 There are no security interests in, liens, mortgages, or other encumbrances
on any of Company’s or any Subsidiary’s assets except to Bank and except as
permitted pursuant to the provisions of Section 8.7.

 

6.5 The financial statements of Company for the period ending June 30, 2005,
previously furnished Bank, are complete and correct and fairly presents the
financial condition of Company and its Subsidiaries as of such date in all
material respects, and since said date there has been no material adverse change
in the financial condition of Company or any Subsidiary; to the best of the
knowledge of Company’s officers, neither Company nor any Subsidiary has any
material contingent obligations (including any liability for taxes) not
disclosed by or reserved against in said financial statements and at the present
time there are no material unrealized or anticipated losses from any present
commitment of Company or any Subsidiary.

 

6.6 Except as disclosed in Schedule 6.6, neither Company nor any Subsidiary
maintains or contributes to any employee benefit pension plan subject to Title
IV of ERISA. There is no unfunded past service liability of any pension plan and
there is no accumulated funding deficiency within the meaning of ERISA, or any
existing material liability with respect to any pension plan owed to the Pension
Benefit Guaranty Corporation (“PBGC”) or any successor thereto, except any
funding deficiency for which an application to the PBGC for waiver is pending or
for which a waiver has been granted by the PBGC.

 

6.7 All tax returns and tax reports of Company and each Subsidiary required by
law to be filed have been duly filed or extensions obtained, and all taxes,
assessments and other governmental charges or levies (other than those presently
payable without penalty and those currently being contested in good faith for
which adequate reserves have been established) upon Company or any Subsidiary
(or any of its properties) which are due and payable have been paid. The
charges, accruals and reserves on the books of Company and the Subsidiaries in
respect of the Federal income tax for all periods are adequate in the opinion of
Company.

 

6.8 There are no Subsidiaries of Company except as disclosed in Schedule 6.8
attached hereto.

 

6.9 Company and its Subsidiaries are, in the conduct of their business, in
compliance in all material respects with all federal, state or local laws,
statutes, ordinances and regulations applicable to them, the enforcement of
which, if Company or any Subsidiary were not in compliance, would materially
adversely affect their respective businesses or the value of their respective
property or assets and Company and its Subsidiaries, have all approvals,
authorizations, consents, licenses, orders and other permits of all governmental
agencies and authorities, whether federal, state or local, required to permit
the operation of its business as presently conducted, except such approvals,
authorizations, consents, licenses, orders and other permits with respect to
which the failure to have can be cured without having a material adverse effect
on the operation of such business.

 

19



--------------------------------------------------------------------------------

6.10 No representation or warranty by Company in this Agreement, nor any
statement or certificate (including financial statements) furnished or to be
furnished to Bank pursuant hereto contains or will contain any materially untrue
statement of any material fact or omits or will omit to state a material fact
necessary to make such representation, warranty, statement or certificate not
misleading.

 

6.11 Neither Company nor any Subsidiary is party to any litigation or
administrative proceeding, nor, so far as is known by Company, is any litigation
or administrative proceeding threatened against Company, which in either case
(A) asserts or alleges that Company or any Subsidiary violated Environmental
Laws, (B) asserts or alleges that Company or any Subsidiary is required to clean
up, remove, or take remedial or other response action due to the disposal,
depositing, discharge, leaking or other release of any hazardous substances or
materials, (C) asserts or alleges that Company or any Subsidiary is required to
pay all or a portion of the cost of any past, present, or future cleanup,
removal or remedial or other response action which arises out of or is related
to the disposal, depositing, discharge, leaking or other release of any
hazardous substances or materials by Company or any Subsidiary, and in any such
case, the outcome of which could reasonably be expected to materially impair the
Company’s or such Subsidiary’s financial condition or the ability of Company or
any Subsidiary to carry on its business.

 

6.12 To the best knowledge of Company, there are no conditions existing
currently which would subject Company or any Subsidiary to damages, penalties,
injunction relief or cleanup costs under any applicable Environmental Laws or
which require or are likely to require cleanup, removal, remedial action or
other response pursuant to applicable Environmental Laws by Company or any
Subsidiary, and in any such case, the outcome of which could reasonably be
expected to materially impair the Company’s or such Subsidiary’s financial
condition or the ability of Company or any Subsidiary to carry on its business.

 

6.13 Neither Company nor any Subsidiary is subject to any judgment, decree,
order or citation related to or arising out of applicable Environmental Laws and
to the best knowledge of the Company, Company nor any Subsidiary has been named
or listed as a potentially responsible party by any governmental body or agency
in a matter arising under any applicable Environmental Laws, and in any such
case, the outcome of which could reasonably be expected to materially impair the
Company’s or such Subsidiary’s financial condition or the ability of Company or
any Subsidiary to carry on its business.

 

6.14 Company and its Subsidiaries have all material permits, licenses and
approvals required under applicable Environmental Laws.

 

6.15 Company and each Subsidiary has good and valid title to the property
pledged, mortgaged or otherwise encumbered by it to Bank in all material
respects and there is no lien upon, or with respect to any of such property,
except for Permitted Liens.

 

20



--------------------------------------------------------------------------------

7. AFFIRMATIVE COVENANTS

 

Company covenants and agrees that it will, so long as Bank may make any advance
under this Agreement and thereafter so long as any indebtedness remains
outstanding under this Agreement:

 

7.1 Furnish Bank:

 

  (a) within ninety (90) days after and as of the end of each fiscal year of
Company, a balance sheet and statement of profit and loss and changes in cash
flow of Company and its Consolidated Subsidiaries each prepared in accordance
with GAAP and audited by PricewaterhouseCoopers LLP or other independent
certified public accountants reasonably satisfactory to Bank;

 

  (b) within thirty (30) days after and as of the end of each month, a balance
sheet and statement of profit and loss and changes in cash flow of Company each
prepared in accordance with GAAP (excluding footnote disclosures that would
otherwise be required by GAAP) and certified by an officer of Company;

 

  (c) within forty five (45) days after and as of the end of each fiscal
quarter, a balance sheet and statement of profit and loss and changes in cash
flow of Company each prepared in accordance with GAAP (excluding footnote
disclosures that would otherwise be required by GAAP) and certified by an
officer of Company;

 

  (d) within thirty (30) days after and as of the end of each month, a detailed
aging of Company’s accounts receivable and accounts payable, an inventory report
and a borrowing base report each in form acceptable to Bank;

 

  (e) no later than December 31 of each year of Company projections of Company
and its Subsidiaries for the next succeeding fiscal year, on a month to month
basis in form acceptable to Bank;

 

  (f) as soon as available, Company’s 8-K, 10-Q and 10-K reports filed with the
federal Securities and Exchange Commission, and in any event, with respect to
the 10-Q report, within forty five (45) days of the end of each of the first
three fiscal quarters of each of Company’s fiscal years, and with respect to the
10-K report, within ninety (90) days after and as of the end of each of
Company’s fiscal years; and as soon as available, copies of all material
filings, reports or other documents filed by Company or any of its Subsidiaries
with the federal Securities and Exchange Commission or other federal regulator
or taxing agencies or authorities in the United States, or comparable agencies
or authorities in foreign jurisdictions, or any stock exchanges in such
jurisdiction;

 

  (g) such information as required by the terms and conditions of the Security
Agreements referred to in this Agreement; and

 

  (i) promptly, and in form to be satisfactory to Bank, such other information
as Bank may reasonably request from time to time.

 

21



--------------------------------------------------------------------------------

7.2 Pay and discharge, and cause its Subsidiaries to pay and discharge, all
taxes and other governmental charges, and all material contractual obligations
calling for the payment of money, before the same shall become overdue, unless
and to the extent only that such payment is being contested in good faith by
appropriate proceedings diligently pursued.

 

7.3 Maintain, and cause its Subsidiaries to maintain, insurance coverage on its
physical assets and against other business risks in such amounts and of such
types as are customarily carried by companies similar in size and nature, and in
the event of acquisition of additional property, real or personal, or of
incurrence of additional risks of any nature, increase such insurance coverage
in such manner and to such extent as prudent business judgment and present
practice would dictate; and in the case of all policies covering property
mortgaged or pledged to Bank or property in which Bank shall have a security
interest of any kind whatsoever, other than those policies protecting against
casualty liabilities to strangers, all such insurance policies shall provide
that the loss payable thereunder shall be payable to Company or such Subsidiary
and Bank as their respective interests may appear, all said policies or copies
thereof, including all endorsements thereon and those required hereunder, to be
deposited with Bank.

 

7.4 Permit, and cause its Subsidiaries to permit, Bank, through its authorized
attorneys, accountants and representatives, to examine Company’s and its
Subsidiaries’ books, accounts, records, ledgers and assets of every kind and
description at all reasonable times upon oral or written request of Bank, which
shall include but shall not be limited to collateral audits of Company and its
Subsidiaries conducted by Bank, at Company’s own cost and expense.

 

7.5 Promptly notify Bank of any condition or event which constitutes or with the
running of time and/or the giving of notice would constitute an event of default
under this Agreement, and promptly inform Bank of the existence or occurrence of
any condition or event which is reasonably expected to have a material adverse
effect upon Company’s or any Subsidiary’s financial condition.

 

7.6 Maintain in good standing, and cause each Subsidiary to maintain in good
standing, all licenses required by the State of Michigan or any agency thereof,
or other governmental authority that may be necessary or required for Company to
carry on its general business objects and purposes unless the failure to so
maintain such licenses would not have a material adverse effect on the financial
condition or operations of Company.

 

7.7 Furnish Bank, and cause each Subsidiary to furnish to Bank, upon Bank’s
request, in forms reasonably satisfactory to Bank with such pledges,
assignments, mortgages, lien instruments or other security instruments covering
all of Company’s and each Domestic Subsidiary’s personal property, of every
nature and description (except for real property leasehold interests), whether
now owned or hereafter acquired, to the extent that Bank may in its reasonable
credit judgment require in order to perfect Bank’s security interests in such
collateral.

 

7.8 Comply, and cause each Subsidiary to comply, with all material requirements
imposed by ERISA as presently in effect or hereafter promulgated, including but
not limited to, the minimum funding requirements of any Pension Plan (as defined
below).

 

22



--------------------------------------------------------------------------------

7.9 Promptly notify Bank after the occurrence thereof in writing of any of the
following events:

 

  (a) the termination by Company or any Subsidiary of a pension plan subject to
Title IV of ERISA (a “Pension Plan”);

 

  (b) the appointment of a trustee by a United States District Court to
administer a Pension Plan;

 

  (c) the commencement by the PBGC, or any successor thereto of any proceeding
to terminate Company’s or any Subsidiary’s Pension Plan;

 

  (d) the failure of Company’s or any Subsidiary’s Pension Plan to satisfy the
minimum funding requirements for any plan year as established in Section 412 of
the Internal Revenue Code of 1954, as amended or any similar provision under the
Internal Revenue Code of 1986, as amended;

 

  (e) the withdrawal of Company or any Subsidiary from a Pension Plan; or

 

  (f) a reportable event, within the meaning of Title IV of ERISA.

 

7.10 Furnish to the Bank concurrently with the delivery of each of the financial
statements required by Section 7.1(a) and (c), a statement prepared and
certified by the chief financial officer of Company (or in such officer’s
absence, a responsible senior officer of Company) (a) setting forth all
computations necessary to show compliance by Company with the financial
covenants set forth in Sections 7.11, 7.12 and 7.13 as of the date of such
financial statements, (b) stating that as of the date thereof, no condition or
event which constitutes an event of default hereunder or which with the running
of time and/or the giving of notice would constitute an event of default
hereunder has occurred and is continuing, or if any such event or condition has
occurred and is continuing or exists, specifying in detail the nature and period
of existence thereof and any action taken with respect thereto taken or
contemplated to be taken by Company and (c) stating that the signer has
personally reviewed this Agreement and that such certificate is based on an
examination sufficient to assure that such certificate is accurate.

 

7.11 Beginning December 31, 2005, maintain at all times Tangible Net Worth of
not less than the Base Tangible Net Worth.

 

7.12 Maintain at all a times a Leverage Ratio of not more than 2.5 to 1.0

 

7.13 Maintain at all times a Funded Debt to EBITDA Ratio on not more than the
following amounts during the periods specified between:

 

Present though December 30, 2006

   2.5 to 1.0

December 31, 2006 and thereafter

   2.0 to 1.0

 

7.14 Maintain all cash collection, general disbursement and other bank accounts
with Bank, excluding (a) non-Michigan bank accounts used primarily for payroll
purposes and (b) foreign bank accounts used in connection with Company’s
international operations.

 

23



--------------------------------------------------------------------------------

7.15 Cause each person that is or becomes a Domestic Subsidiary of the Company
from time to time to execute and deliver a secured Guaranty to the Bank,
together with such other documentation as Bank may reasonable require.

 

8. NEGATIVE COVENANTS

 

Company covenants and agrees that, so long as Bank may make any Advances under
this Agreement and thereafter so long as any Indebtedness remains outstanding
under this Agreement, it will not, and will cause its Subsidiaries not to,
without the prior written consent of Bank:

 

8.1 Purchase, acquire or redeem any of its equity interests or make any material
change in its capital structure or general business objects or purpose (it being
understood that the issuance of equity interests of Company shall not be
prohibited by this Section 8.1), except for redemptions and repurchases of its
equity interests so long as at the time of such redemption or repurchase and
after giving effect thereto no Event of Default (or event which with the giving
of notice or the passage of time or both would constitute an Event of Default)
shall have occurred and be continuing and Availability shall be not less than
fifty percent (50%) of the then applicable Borrowing Base and provided that the
aggregate amount of such redemptions and repurchases shall not exceed $5,000,000
during any single fiscal year of Company.

 

8.2 Enter into any merger or consolidation or sell, lease, transfer, or dispose
of all, substantially all, or any part of its assets, except (a) sales of
inventory in the ordinary course of its business, (b) sales or other
dispositions of assets in the ordinary course of business which have become worn
out or obsolete in the aggregate not exceeding Five Hundred Thousand Dollars
($500,000) in any fiscal year; or (c) sales or other dispositions of assets
(other than accounts receivable) outside the ordinary course of business not
exceeding in the aggregate Two Hundred Fifty Thousand Dollars ($250,000) in any
fiscal year.

 

8.3 Guarantee, endorse, or otherwise become secondarily liable for or upon the
obligations of others, except by endorsement for deposit in the ordinary course
of business and except in favor of Bank.

 

8.4 Become or remain obligated for any indebtedness for borrowed money, or for
any indebtedness incurred in connection with the acquisition of any property,
real or personal, tangible or intangible, except:

 

  (a) indebtedness to Bank;

 

  (b) current unsecured trade, utility or non-extraordinary accounts payable
arising in the ordinary course of Company’s or any Subsidiary’s business;

 

  (c) purchase money indebtedness for the acquisition of fixed assets or capital
leases in an amount not to exceed $750,000 in the aggregate during any fiscal
year of Company (on a combined basis for Company and its Subsidiaries); and

 

  (d) existing indebtedness disclosed in Schedule 8.4 attached hereto.

 

24



--------------------------------------------------------------------------------

8.5 Purchase or otherwise acquire or become obligated for the purchase of all or
substantially all of the assets or business interests of any person, firm or
corporation or any shares of stock of any corporation, trusteeship or
association or in any other manner effectuate or attempt to effectuate an
expansion of present business by acquisition, except for Permitted Acquisitions.

 

8.6 Except as disclosed in Schedule 8.6 attached hereto, make or allow to remain
outstanding any investment (whether such investment shall be of the character of
investment in shares of stock, evidences of indebtedness or other securities or
otherwise) in, or any loans or advances to, any person, firm, corporation or
other entity or association other than in connection with: (a) extensions of
credit in the nature of accounts receivable or notes receivable arising from the
sales of goods or services in the ordinary course of business, (b) short term,
investment grade money market instruments, in accordance with the Company’s
usual and customary treasury management policies, (c) investments consisting of
Permitted Acquisitions, (d) investments in Subsidiaries which are Guarantors and
which have complied with the provisions of Section 7.15, (e) investments in
Subsidiaries which are not Domestic Subsidiaries and which are not Guarantors in
an amount not exceeding $250,000 in the aggregate and (f) Company’s existing
investment in Amerigon Asia Pacific Inc.

 

8.7 Affirmatively pledge or mortgage any of its assets, whether now owned or
hereafter acquired, or create, suffer or permit to exist any lien, security
interest in, or encumbrance thereon, except the following: (a) to Bank,
(b) disclosed in Schedule 8.7(c) attached hereto and (d) Permitted Liens.

 

8.8 Sell, assign, transfer or confer a security interest in any account, note,
trade acceptance or other receivable, except to Bank.

 

8.9 Make loans, advances of credit or extensions of credit to any officer,
director or shareholder of Company or any Subsidiary or any member of their
immediate families or entity controlled by any of the foregoing or to any other
person, except for sales on open account or in the ordinary course of business.

 

8.10 Declare or pay any dividends or distributions with respect to its equity
interests except for (a) dividends by a Subsidiary to Company and dividends and
distributions payable only in common stock of Company and (b) dividends and
distributions during any single fiscal year of Company in an amount not
exceeding One Million Dollars ($1,000,000) so long as at the time declared and
at the time paid no Event of Default (or event which with the giving of notice
or the passage of time or both would constitute an Event of Default) shall have
occurred and be continuing and Availability shall be not less than fifty percent
(50%) of the then applicable Borrowing Base.

 

8.11 Enter into any transaction or series of transactions with any Affiliate
other than on terms and conditions as favorable to Company and its Subsidiaries
as would be obtainable in a comparable arms-length transaction with a person
other than an Affiliate.

 

8.12 Enter into or become subject to any agreement (other than this Agreement)
(i) prohibiting the creation or assumption of any lien or encumbrance upon the
properties or assets of Company or (ii) requiring an obligation to become
secured (or further secured) if another obligation is secured or further
secured.

 

25



--------------------------------------------------------------------------------

9. ENVIRONMENTAL PROVISIONS

 

9.1 Company shall comply, and shall cause its Subsidiaries to comply, with all
applicable Environmental Laws except for such non-compliance which would
reasonably not be expected to materially adversely affect its business or the
value of its property or assets.

 

9.2 Company shall provide to Bank, promptly upon receipt, copies of any
correspondence, notice, pleading, citation, indictment, complaint, order,
decree, or other document from any source asserting or alleging a circumstance
or condition which requires or may require a financial contribution by Company
or any Subsidiary to a cleanup, removal, remedial action, or other response by
or on the part of Company or any Subsidiary under applicable Environmental Laws
or which seeks damages or civil, criminal or punitive penalties from Company for
an alleged violation of Environmental Laws, where such contribution, response or
damages would reasonably be expected to materially adversely affect its business
or the value of its property or assets.

 

9.3 Company shall promptly notify Bank in writing as soon as Company becomes
aware of the occurrence or existence of any condition or circumstance which
makes the environmental warranties contained in this Agreement incomplete or
inaccurate in any material respect as of any date.

 

9.4 In the event of any condition or circumstance that makes any environmental
warranty, representation and/or agreement incomplete or inaccurate in any
material respect as of any date, Company shall, at the reasonable request of
Bank, at its sole expense, retain an environmental consultant, reasonably
acceptable to Bank, to conduct a thorough and complete investigation regarding
the changed condition and/or circumstance. A copy of the environmental
consultant’s report will be promptly delivered to both Bank and Company upon
completion.

 

9.5 At any time Company, directly or indirectly through any environmental
consultant or other representative, determines to undertake an environmental
audit, assessment or investigation relating to any fact, event or condition
which would reasonably be expected to materially adversely affect its business
or the value of its property or assets, Company shall promptly provide Bank with
written notice of the initiation of the environmental audit, fully describing
the purpose and intended scope of the environmental audit. Upon receipt, Company
will promptly provide to Bank copies of all final findings and conclusions of
any such environmental investigation.

 

9.6 Company hereby indemnifies, saves and holds Bank and any of its past,
present and future officers, directors, shareholders, employees, representatives
and consultants harmless from any and all loss, damages, suits, penalties,
costs, liabilities and expenses (including but not limited to reasonable
investigation, environmental audit(s), and legal expenses) arising out of any
claim, loss or damage to any property, injuries to or death of persons,
contamination of or adverse affects on the environment, or any violation of any
applicable Environmental Laws, caused by or in any way related to any property
owned or operated by Company, or due to any

 

26



--------------------------------------------------------------------------------

acts of Company or such person’s, officers, directors, shareholders, employees,
consultants and/or representatives; provided, however, that the foregoing
indemnification shall not be applicable when arising solely from events or
conditions occurring while the Bank is in sole possession (subject to the rights
of any creditors of Company) of such property. In no event shall Company be
liable hereunder for any loss, damages, suits, penalties, costs, liabilities or
expenses arising from any act of gross negligence of Bank, or its agents or
employees.

 

It is expressly understood and agreed that the indemnifications granted herein
are intende to protect Bank, its past, present and future officers, directors,
shareholders, employees, consultants and representatives from any claims that
may arise by reason of the security interest, liens and/or mortgages granted to
Bank, or under any other document or agreement given to secure repayment of any
indebtedness from Company, whether or not such claims arise before or after Bank
has foreclosed upon and/or otherwise become the owner of any such property. All
obligations of indemnity as provided hereunder shall be secured by the
collateral documents.

 

It is expressly agreed and understood that the provisions hereof shall and are
intended to be continuing and shall survive the repayment of any indebtedness
from Company to Bank.

 

9.7 Company shall maintain, and shall cause its Subsidiary to maintain, all
permits, licenses and approvals required under applicable Environmental Laws
except such permits, licenses and approvals the failure of which to have would
reasonably not be expected to materially adversely affect its business or the
value of its property or assets.

 

10. EVENTS OF DEFAULT

 

  (a) non-payment of any installment of the principal or interest on the Note
when due in accordance with the terms thereof (and, in the case of any such
interest payment, the continuance thereof for five (5) Business Days), or upon
non-payment of any other outstanding indebtedness of Company to Bank hereunder
or under any other instrument or evidence of indebtedness when due in accordance
with the terms thereof;

 

  (b) default in the observance or performance of any of the conditions,
covenants or agreements of Company set forth in Sections 7.1(d), 7.3, 7.4, 7.5,
7.11, 7.12, 7.13, 7.14, 7.15 or 8;

 

  (c) default in observance or performance of any of the conditions, covenants
or agreements of Company set forth in Sections 7.1(a), 7.1(b), 7.1(c), 7.1(e),
7.1(f), 7.1(g) or 7.10 and continuance thereof for ten (10) days;

 

  (d) default in observance or performance of any of the other conditions,
covenants or agreements of Company herein set forth, and continuance thereof for
thirty (30) days after notice to Company by Bank;

 

  (e) any representation or warranty made by Company herein or by Company or any
other person in any instrument submitted pursuant hereto proves untrue in any
material respect;

 

27



--------------------------------------------------------------------------------

  (f) default in the observance or performance of any of the conditions,
covenants or agreements of Company or any other person set forth in any
collateral document of security which may be given to secure the indebtedness
hereunder or in any other collateral document related to or connected with this
Agreement or the indebtedness hereunder, and continuation of such default beyond
any period of grace specified in any such document;

 

  (g) default in the payment of any other obligation of Company, any of its
Subsidiaries or any Guarantor for borrowed money in excess of the sum of One
Hundred Thousand Dollars ($100,000) or in the observance or performance of any
conditions, covenants or agreements related or given with respect thereto;

 

  (h) a judgment for the payment of money in excess of the sum of One Hundred
Thousand Dollars ($100,000) in the aggregate is rendered against Company, any of
its Subsidiaries or any Guarantor and such judgment shall remain unpaid,
unvacated, unbonded or unstayed by appeal or otherwise for a period of thirty
(30) consecutive days from the date of its entry;

 

  (i) the occurrence of any “reportable event”, as defined in the Employee
Retirement Income Security Act of 1974 and any amendments thereto, which is
determined to constitute grounds for termination by the PBGC of any employee
pension benefit plan maintained by or on behalf of Company or any Subsidiary for
the benefit of any of their respective employees or for the appointment of a
trustee by the appropriate United States District Court to administer such plan
and such reportable event is not corrected and such determination is not revoked
within thirty (30) days after notice thereof has been given to the plan
administrator or Company or such Subsidiary; or the institution of proceedings
by the PBGC to terminate any such employee benefit pension plan or to appoint a
trustee to administer such plan; or the appointment of a trustee by the
appropriate United States District Court to administer any such employee benefit
pension plan;

 

  (j) if there shall occur a Change of Control;

 

  (k) the revocation of any of the Guaranties;

 

  (l) any loss, theft, substantial damage or destruction to any material portion
of the Collateral which is not covered by insurance or the issuance or filing of
any attachment, levy, garnishment or the commencement of any proceeding with
respect to the Collateral in excess of One Hundred Thousand Dollars ($100,000),
or Bank shall reasonably fear deterioration, removal or waste of the Collateral;

 

then, or at any time thereafter, unless such default is remedied, Bank may give
notice to Company declaring all outstanding indebtedness hereunder and under the
Note to be due and payable, whereupon all Indebtedness then outstanding
hereunder and under the Note and any Letters of Credit shall immediately become
due and payable without further notice and demand, and Bank shall not be
obligated to make further Advances or issue any Letters of Credit hereunder.

 

28



--------------------------------------------------------------------------------

10.2 If a creditors’ committee shall have been appointed for the business of
Company, any Subsidiary or any Guarantor in connection with any bankruptcy or
insolvency; or if Company, any Subsidiary or any Guarantor shall have made a
general assignment for the benefit of creditors or shall have been adjudicated
bankrupt, or shall have filed a voluntary petition in bankruptcy or for
reorganization or to effect a plan or arrangement with creditors; or shall file
an answer to a creditor’s petition or other petition filed against it, admitting
the material allegations thereof for an adjudication in bankruptcy or for
reorganization; or shall have applied for or permitted the appointment of a
receiver, or trustee or custodian for any of its property or assets; or such
receiver, trustee or custodian shall have been appointed for any of its property
or assets (otherwise than upon application or consent of Company, any Subsidiary
or any Guarantor, as applicable), and such receiver, trustee or custodian so
appointed shall not have been discharged within thirty (30) days after the date
of his appointment or if an order shall be entered and shall not be dismissed or
stayed within thirty (30) days from its entry, approving any petition for
reorganization of Company, any Subsidiary or any Guarantor, then the Note and
all Indebtedness then outstanding hereunder shall automatically become
immediately due and payable and Bank shall not be obligated to make further
Advances or issue any Letters of Credit under this Agreement.

 

10.3 Upon the occurrence and during the continuance of an Event of Default,
unless all of the Indebtedness is then immediately fully paid, Bank shall have
and may exercise any one or more of the rights and remedies for which provision
is made for a secured party under the UCC, under the Security Agreements or
under any other document contemplated hereby or for which provision is provided
by law or in equity, including, without limitation, the right to take possession
and sell, lease or otherwise dispose of any or all of the collateral and to set
off against the Indebtedness any amount owing by Bank to Company and/or any
property of Company in possession of Bank. Company agrees, upon request of Bank,
to assemble the collateral and make it available to Bank at any place designated
by Bank which is reasonably convenient to Bank and Company.

 

10.4 All of the Indebtedness shall constitute one loan secured by Bank’s
security interest in the collateral and by all other security interests,
mortgages, liens, claims, and encumbrances now and from time to time hereafter
granted from Company to Bank. Upon the occurrence and during the continuance of
an Event of Default which is not cured within the cure period, if any, provided
hereunder, Bank may in its sole discretion apply the collateral to any portion
of the Indebtedness. The proceeds of any sale or other disposition of the
Collateral authorized by this Agreement shall be applied by Bank, first upon all
expenses authorized by the Michigan Uniform Commercial Code (or other applicable
law) or otherwise in connection with the sale and all reasonable attorneys’ fees
and legal expenses incurred by Bank; the balance of the proceeds of such sale or
other disposition shall be applied in the payment of the Indebtedness, first to
interest, then to principal, then to other Indebtedness and the surplus, if any,
shall be paid over to Company or to such other Person or Persons as may be
entitled thereto under applicable law. Company shall remain liable for any
deficiency, which Company shall pay to Bank immediately upon demand.

 

10.5 The remedies provided for herein are cumulative to the remedies for
collection of the Indebtedness as provided by law, in equity or by any mortgage,
security agreement or other document contemplated hereby. Nothing herein
contained is intended, nor shall it be construed, to preclude Bank from pursuing
any other remedy for the recovery of any other sum to which Bank may be or
become entitled for the breach of this Agreement by Company.

 

29



--------------------------------------------------------------------------------

10.6 Upon the occurrence and during the continuance of any Event of Default,
Company shall immediately upon demand by Bank deposit with Bank cash collateral
in the amount equal to the maximum amount available to be drawn at any time
under any Letter of Credit then outstanding.

 

11 MISCELLANEOUS

 

11.1 This Agreement shall be binding upon and shall inure to the benefit of
Company and Bank and their respective successors and assigns, except that the
credit provided for under this Agreement and no part thereof and no obligation
of Bank hereunder shall be assignable or otherwise transferable by Company.

 

11.2 Company shall pay all closing costs and expenses, including, by way of
description and not limitation, reasonable attorney fees and lien search fees
incurred by Bank in connection with the commitment, consummation and closing of
this Agreement. All of said amounts required to be paid by Company may, at
Bank’s option, be charged by Bank as an advance against the proceeds of the
Note. All costs, including reasonable attorney fees incurred by Bank in
protecting or enforcing any of its or any of the Bank’s rights against Company
or any collateral or in defending Bank from any claims or liabilities by any
party or otherwise incurred by Bank in connection with an event of default or
the enforcement of this Agreement or the related documents, including by way of
description and not limitation, such charges in any court or bankruptcy
proceedings or arising out of any claim or action by any person against Bank
which would not have been asserted were it not for Bank’s relationship with
Company hereunder, shall also be paid by Company.

 

11.3 Where the character or amount of any asset or liability or item of income
or expense is required to be determined or any consolidation or other accounting
computation is required to be made for the purposes of this Agreement, it shall
be done in accordance with GAAP.

 

11.4 No delay or failure of Bank in exercising any right, power or privilege
hereunder shall affect such right, power or privilege, nor shall any single or
partial exercise thereof preclude any further exercise thereof, or the exercise
of any other power, right or privilege. The rights of Bank under this Agreement
are cumulative and not exclusive of any right or remedies which Bank would
otherwise have.

 

11.5 Except as expressly provided otherwise in this Agreement, all notices and
other communications provided to any party hereto under this Agreement shall be
in writing and shall be given by personal delivery, by mail, by reputable
overnight courier, by telex or by facsimile and addressed or delivered to it at
its address set forth below or at such other address as may be designated by
such party in a notice to the other parties that complies as to delivery with
the terms of this Section 11.5. Any notice, if personally delivered or if mailed
and properly addressed with postage prepaid and sent by registered or certified
mail, shall be deemed given when received; any notice, if given to a reputable
overnight courier and properly addressed, shall

 

30



--------------------------------------------------------------------------------

be deemed given two (2) Business Days after the date on which it was sent,
unless it is actually received sooner by the named addressee; and any notice, if
transmitted by telex or facsimile, shall be deemed given when received
(answerback confirmed in the case of telexes and receipt confirmed in the case
of telecopies). Bank may, but shall not be required to, take any action on the
basis of any notice given to it by telephone, but Company shall promptly confirm
such notice in writing or by telex or facsimile, and such notice will not be
deemed to have been received until such confirmation is deemed received in
accordance with the provisions of this Section set forth above. If such
telephonic notice conflicts with any such confirmation, the terms of such
telephonic notice shall control.

 

To Company:

500 Town Center Drive,

Suite 200

Dearborn, Michigan 48126

Attention: Mr. Barry Steele

Fax No. (313) 336-1847

 

To Bank:

500 Woodward Avenue

Detroit, Michigan 48226

Attention: Steven J. McCormack

Fax No. (313) 222-3776

 

11.6 This Agreement and the Notes have been delivered at Detroit, Michigan, and
shall be governed by and construed and enforced in accordance with the laws of
the State of Michigan. Whenever possible each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.

 

11.7 No amendments or waiver of any provisions of this Agreement nor consent to
any departure by Company therefrom shall in any event be effective unless the
same shall be in writing and signed by the Bank, and then such amendment, waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given. No amendment, waiver or consent with respect to any
provision of this Agreement shall affect any other provision of this Agreement.

 

11.8 All sums payable by Company to Bank under this Agreement or the other
documents contemplated hereby shall be paid directly to Bank at its principal
office set forth in Section 11.5 hereof in immediately available United States
funds, without set off, deduction or counterclaim. In its sole discretion, Bank
may charge any and all deposit or other accounts (including without limit an
account evidenced by a certificate of deposit) of Company with Bank for all or a
part of any Indebtedness then due; provided, however, that this authorization
shall not affect Company’s obligation to pay, when due, any Indebtedness whether
or not account balances are sufficient to pay amounts due.

 

31



--------------------------------------------------------------------------------

11.9 Any payment of the Indebtedness made by mail will be deemed tendered and
received only upon actual receipt by Bank at the address designated for such
payment, whether or not Bank has authorized payment by mail or any other manner,
and shall not be deemed to have been made in a timely manner unless received on
the date due for such payment, time being of the essence. Company expressly
assumes all risks of loss or liability resulting from non-delivery or delay of
delivery of any item of payment transmitted by mail or in any other manner.
Acceptance by Bank of any payment in an amount less than the amount then due
shall be deemed an acceptance on account only, and the failure to pay the entire
amount then due shall be and continue to be an Event of Default, and at any time
thereafter and until the entire amount then due has been paid, Bank shall be
entitled to exercise any and all rights conferred upon it herein upon the
occurrence of an Event of Default. Upon the occurrence and during the
continuance of an Event of Default, Company waives the right to direct the
application of any and all payments at any time or times hereafter received by
Bank from or on behalf of Company. Upon the occurrence and during the
continuance of an Event of Default, Company agrees that Bank shall have the
continuing exclusive right to apply and to reapply any and all payments received
at any time or times hereafter against the Indebtedness in such manner as Bank
may deem advisable, notwithstanding any entry by Bank upon any of its books and
records. Company expressly agrees that to the extent that Bank receives any
payment or benefit and such payment or benefit, or any part thereof, is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or is required to be repaid to a trustee, receiver, or any other party under any
bankruptcy act, state or federal law, common law or equitable cause, then to the
extent of such payment or benefit, the Indebtedness or part thereof intended to
be satisfied shall be revived and continued in full force and effect as if such
payment or benefit had not been made and, further, any such repayment by Bank,
to the extent that Bank did not directly receive a corresponding cash payment,
shall be added to and be additional Indebtedness payable upon demand by Bank.

 

11.10 In the event Company’s obligation to pay interest on the principal balance
of the Note is or becomes in excess of the maximum interest rate which Company
is permitted by law to contract or agree to pay, giving due consideration to the
execution date of this Agreement, then, in that event, the rate of interest
applicable shall be deemed to be immediately reduced to such maximum rate and
all previous payments in excess of such maximum rate shall be deemed to have
been payments in reduction of principal and not of interest.

 

11.11 COMPANY AND BANK ACKNOWLEDGE THAT THE RIGHT TO TRIAL BY JURY IS A
CONSTITUTIONAL ONE, BUT THAT IT MAY BE WAIVED. EACH PARTY, AFTER CONSULTING (OR
HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL OF THEIR CHOICE, KNOWINGLY
AND VOLUNTARILY, AND FOR THEIR MUTUAL BENEFIT WAIVES ANY RIGHT TO TRIAL BY JURY
IN THE EVENT OF LITIGATION REGARDING THE PERFORMANCE OR ENFORCEMENT OF, OR IN
ANY WAY RELATED TO, THIS AGREEMENT OR THE INDEBTEDNESS.

 

11.12 This Agreement may be terminated by Company at any time by giving Bank not
less than five (5) Business Days advanced written notice so long as no Advances,
Letters of Credit, unreimbursed drawings under Letters of Credit or other
amounts owing from Company to Bank (including Letter of Credit commission
amounts and unused fees) are outstanding at the

 

32



--------------------------------------------------------------------------------

time written notice is given or become outstanding prior to the termination
date. Upon the termination of this Agreement, payment by Company to Bank in full
of all Indebtedness of Company to Bank and cancellation of all outstanding
Letters of Credit, Bank will promptly upon the written request of Company
deliver to Company at Company’s cost and expense (a) proper instruments
acknowledging the termination of this Agreement, the Security Agreement and any
Guaranties (subject to any obligations of Company which expressly survive
termination of such Loan Documents) and (b) the original Note marked
“cancelled”.

 

11.13 This Agreement shall become effective upon the execution hereof by Bank
and Company.

 

WITNESS the due execution hereof as of the day and year first above written.

 

COMERICA BANK   AMERIGON INCORPORATED By:  

/s/ Steve J. McCormack

--------------------------------------------------------------------------------

  By:  

/s/ Barry Steele

--------------------------------------------------------------------------------

            Barry Steele Its:   Vice President   Its:   Chief Financial Officer

 

33



--------------------------------------------------------------------------------

EXHIBIT “A”

 

REQUEST FOR ADVANCE

 

Pursuant to the Credit Agreement dated as of October 28, 2005, (herein called
“Agreement”), the undersigned hereby requests COMERICA BANK to make a(an)
                    1 Advance to the undersigned on                     ,
        , in the amount of                     DOLLARS, ($            ) under
the Revolving Credit Note dated October 28, 2005, issued by the undersigned to
said Bank (herein called “Note”). The Interest Period for the requested Advance,
if applicable, shall be                     2. The last day of the Interest
Period for the amounts being converted or refunded hereunder, if applicable, is
                    ,         .

 

The undersigned certifies that no event has occurred or condition exists which
constitutes, or with the passage of time and/or giving of notice would
constitute, a default under the Agreement or the Note, and none will exist upon
the making of the Advance requested hereunder. The undersigned further certifies
that upon advancing the sum requested hereunder, the aggregate principal amount
outstanding under the Note will not exceed the face amount thereof or any
advance formula applicable to Advances under such Note. If the amount advanced
to the undersigned under the Note shall at any time exceed the face amount
thereof or any Advance formula applicable to Advances under such Note, the
undersigned will pay such excess amount on demand.

 

The undersigned hereby authorizes said Bank to disburse the proceeds of this
Request for Advance by crediting the account of the undersigned with Bank
separately designated by the undersigned or as the undersigned may otherwise
direct, unless this Request for Advance is being submitted for a conversion or
refunding, in which case it shall refund or convert that portion stated above of
the existing outstandings under the Note.

 

Dated this             day of                     ,             .

 

AMERIGON INCORPORATED By:  

 

--------------------------------------------------------------------------------

Its:  

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

1 Insert, as applicable, “Eurodollar-based”, or “Prime-based”.

2 For a Eurodollar-based Advance insert, as applicable, “one month”, “two
months”, “three months”, “ or “six months”.



--------------------------------------------------------------------------------

EXHIBIT “B”

 

REVOLVING CREDIT NOTE

 

     Detroit, Michigan

$10,000,000

   October 28, 2005

 

On or before the Revolving Credit Maturity Date FOR VALUE RECEIVED, Amerigon
Incorporated, a Michigan corporation, (herein called “Company”) promises to pay
to the order of COMERICA BANK, a Michigan banking corporation (herein called
“Bank”) at its Main Office at 500 Woodward Avenue, Detroit, Michigan, in lawful
money of the United States of America the indebtedness or so much of the sum of
Ten Million Dollars ($10,000,000) as may from time to time have been advanced
and then be outstanding hereunder pursuant to the Credit Agreement dated as of
October 28, 2005, made by and between Company and Bank (as the same may be
amended or modified from time to time, herein called “Agreement”), together with
interest thereon as hereinafter set forth.

 

Each of the Advances hereunder shall bear interest at the Applicable Interest
Rate from time to time applicable thereto under the Agreement or as otherwise
determined thereunder, and interest shall be computed, assessed and payable as
set forth in the Agreement.

 

This Note is a note under which advances, repayments and readvances may be made
from time to time, subject to the terms and conditions of the Agreement. This
Note evidences borrowing under, is subject to, is secured in accordance with,
and may be matured under, the terms of the Agreement, to which reference is
hereby made. As additional security for this Note, Company grants Bank a lien on
all property and assets including deposits and other credits of the Company, at
any time in possession or control of or owing by Bank for any purpose.

 

Company hereby waives presentment for payment, demand, protest and notice of
dishonor and nonpayment of this Note and agrees that no obligation hereunder
shall be discharged by reason of any extension, indulgence, or forbearance
granted by any holder of this Note to any party now or hereafter liable hereon.
Any transferees of, or endorser, guarantor or surety paying this Note in full
shall succeed to all rights of Bank, and Bank shall be under no further
responsibility for the exercise thereof or the loan evidenced hereby. Nothing
herein shall limit any right granted Bank by other instrument or by law.



--------------------------------------------------------------------------------

All capitalized terms used but not defined herein shall have the meanings
ascribed to them in the Agreement.

 

AMERIGON INCORPORATED

By:

 

 

--------------------------------------------------------------------------------

Its:

 

 

--------------------------------------------------------------------------------

 

2



--------------------------------------------------------------------------------

SCHEDULE 1.1

 

Level

--------------------------------------------------------------------------------

  

Leverage Ratio

--------------------------------------------------------------------------------

   Eurodollar Margin


--------------------------------------------------------------------------------

  

Unused Fee

--------------------------------------------------------------------------------

  

Letter of Credit
Commission Rate

--------------------------------------------------------------------------------

1

  

< 1.0 to 1.0

   150 b.p.   

12.5 b.p

  

150 b.p.

2

  

³ 1.0 to 1.0

and

< 2.0 to 1.0

   200 b.p.   

20 b.p.

  

200 b.p.

3

  

³ 2.0 to 1.0

   250 b.p.   

25 b.p.

  

250 b.p.



--------------------------------------------------------------------------------

SCHEDULE 1.2

 

NHK Spring Company, Ltd. The foreign subsidiaries of Johnson Controls, Inc. and
Lear Corporation listed below:

 

Lear Holdings, S.r.l. de C.V.

Lear Corporation Mexico, S.A. de C.V.

Lear Corporation, Ltd.

Lear Mexican Trim Operations. S. de R.L. de C.V.

Autoseat S.A. de C.V.

Controles Reynosa S.A. de C.V.

Enertco Mexico S. de R.L. de C.V.

Ensamble de Interiores Automotrices, S. de R.L. de C.V.

Johnson Controls de Mexico S.A. de C.V.

Sistemas Automotrice Summa S.A. de C.V.



--------------------------------------------------------------------------------

SCHEDULE 6.5

 

ERISA PLANS

 

None.



--------------------------------------------------------------------------------

SCHEDULE 6.8

 

SUBSIDIARIES

 

BSST, LLC

 

Amerigon Asia Pacific Inc.



--------------------------------------------------------------------------------

SCHEDULE 8.4

 

PERMITTED INDEBTEDNESS

 

None.



--------------------------------------------------------------------------------

SCHEDULE 8.6

 

INVESTMENTS

 

1 Investments by Company in BSST as of September 30, 2005 in the aggregate
amount of $3,479,677, consisting of loans in the amount of $1,479,677 and an
equity interest in the amount of $2,000,000.

 

2. Additional investments in BSST LLC in an amount not exceeding $2,000,000 per
fiscal year. To the extent that the amount of investments permitted for any
fiscal year (without regard to any carry-over from a prior year pursuant to this
paragraph) is in excess of the actual amount of investments for such period, the
amount of permitted investments during the immediately succeeding fiscal year
only shall be increased by the amount of such excess.



--------------------------------------------------------------------------------

SCHEDULE 8.7(c)

 

OTHER PERMITTED ENCUMBRANCES

 

None.



--------------------------------------------------------------------------------

SCHEDULE 8.13

 

OTHER PERMITTED DEBT

 

None.